UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RALF JOHANN PIOTROWSKI,

                                                    Plaintiff,             Case # 18-CV-6075-FPG

v.                                                                         DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.


                                             INTRODUCTION

          Plaintiff Ralf Johann Piotrowski brings this action pursuant to the Social Security Act

seeking review of the final decision of the Commissioner of Social Security that denied his

application for Disability Insurance Benefits (“DIB”) under Title II of the Act. ECF No. 1. The

Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 11, 14. For the reasons that follow, the Commissioner’s motion is

GRANTED, Piotrowski’s motion is DENIED, and the complaint is DISMISSED WITH

PREJUDICE.

                                              BACKGROUND

          In July 2014, Piotrowski applied for DIB with the Social Security Administration (“the

SSA”). Tr. 1 10, 151. He alleged disability since September 1, 2013 due to post-traumatic stress

disorder, severe depression, anxiety disorder, chronic migraines, irritable bowel syndrome, and

arthritis in his ankles. Tr. 151, 191. On September 12, 2016, Administrative Law Judge William

M. Manico (“the ALJ”) held a hearing at which Piotrowski and a vocational expert (“VE”)



1
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                        1
testified. Tr. 31. On February 24, 2017, the ALJ issued a decision finding that Piotrowski was not

disabled. Tr. 10-26. On November 30, 2017, the Appeals Council denied Piotrowski’s request for

review. Tr. 1-4. This action seeks review of the Commissioner’s final decision. ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of



                                                 2
impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. If not, the ALJ determines the

claimant’s residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective impairments.

See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. Rosa v. Callahan, 168 F.3d

72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).




                                                 3
                                              DISCUSSION

    I.   The ALJ’s Decision

         The ALJ analyzed Piotrowski’s claim for benefits under the process described above. At

step one, the ALJ found that Piotrowski had not engaged in substantial gainful activity since the

alleged onset date. Tr. 12. At step two, the ALJ found that Piotrowski has the following severe

impairments: plano valgus deformity of the right foot, right tarsal tunnel syndrome with tibial

nerve involvement, migraine headaches, restless leg syndrome, fracture of the left fibula status

post casting, irritable bowel syndrome, anxiety disorder, affective disorder, and alcohol

dependence. Id. At step three, the ALJ found that his impairments did not meet or medically equal

any Listings impairment. Tr. 14-16.

         Next, the ALJ determined that Piotrowski retains the RFC to perform sedentary work 2 with

additional restrictions. Tr. 16. Specifically, Piotrowski can occasionally climb ramps and stairs,

balance, stoop, kneel, crouch, or crawl; cannot climb ladders, ropes, or scaffolds; must avoid

concentrated exposure to noise and hazards; can perform unskilled work where interactions with

others are occasional and related to the work performed; must take a break approximately every

two hours; and cannot perform fast-paced assembly work. Id.

         At step four, the ALJ found that Piotrowski cannot perform his past relevant work. Tr. 24.

At step five, the ALJ relied on the VE’s testimony and found that Piotrowski can adjust to other

work that exists in significant numbers in the national economy given his RFC, age, education,

and work experience. Tr. 25-26. The VE testified that Piotrowski can work as an inspector, circuit



2
  “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying
articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves
sitting, a certain amount of walking and standing is often necessary in carrying out job duties. Jobs are
sedentary if walking and standing are required occasionally and other sedentary criteria are met.” 20 C.F.R.
§ 404.1567(a).

                                                      4
board assembler, and lens inserter. Id. Accordingly, the ALJ concluded that Piotrowski is not

disabled. Tr. 26.

    II.   Analysis

          Piotrowski argues that the ALJ’s decision is erroneous on five grounds. First, the ALJ

failed to develop the record when he did not obtain the treatment notes of Sarah Lechner, LCSW,

and Heather Noto, LMHC. Second, the ALJ did not provide good reasons for rejecting the

opinions of Muhammad Dawood, M.D.—one of Piotrowski’s treating physicians. Third, the ALJ

wrongly rejected Ms. Noto’s opinions. Fourth and fifth, the ALJ incorrectly evaluated the

functional limitations associated with Piotrowski’s neurogenic bladder condition 3 and migraine

headaches. The Court discusses each argument in turn.

             a. Duty to Develop the Record

          Beginning in September 2013, Piotrowski received mental health treatment and therapy

through United Health. Tr. 249-61. The treatment concerned depression, alcohol dependence,

anxiety, and posttraumatic stress disorder. Id. Initially, he received therapy with Ms. Lechner, a

licensed social worker, and medication from Dr. Dawood. Tr. 249-61, 316-320. In fall 2015, Ms.

Noto, a licensed mental health counselor, began conducting Piotrowski’s therapy. See Tr. 685,

692-696.

          The SSA requested and obtained records from Unity Health related to Piotrowski’s mental

health treatment. In total, these records cover the period between September 2013 and June 2016.

Tr. 261, 719.        As is relevant for Piotrowski’s argument, these records include individual

appointment notes authored by Ms. Lechner from September 2013 to August 2014. See Tr. 221-


3
 “Neurogenic bladder is a term applied to urinary bladder malfunction due to neurologic dysfunction
emanating from internal or external trauma, disease, or injury.” Bradley C. Gill, M.D., Neurogenic Bladder,
MEDSCAPE (Dec. 6, 2018), https://emedicine.medscape.com/article/453539-overview (last visited May 24,
2019).

                                                    5
261. After that, there are no individual appointment notes for Piotrowski’s therapy; instead, there

are periodic “Treatment Plan Reviews,” which summarize the goals and progress of Piotrowski’s

therapy over a months-long timeframe. See, e.g., Tr. 644-48, 656-60. During the administrative

process, neither Piotrowski’s representative nor the ALJ identified the absence of individual

treatment notes as a gap in the record.

       Piotrowski contends that Ms. Lechner’s and Ms. Noto’s individual treatment notes from

August 2014 to June 2016 are “potentially” missing from the record. ECF No. 11-1 at 22.

Piotrowski is not certain that these notes actually exist. But, given that Ms. Lechner completed

individual appointment notes before August 2014 and that Piotrowski continued to have therapy

twice per month through 2016, Piotrowski surmises that “almost 2 years of individual mental

health treatment sessions . . . are missing from the record.” Id. On that basis, Piotrowski asserts

that the ALJ failed to develop the record.

       Because Social Security proceedings are inquisitorial rather than adversarial, Sims v. Apfel,

530 U.S. 103, 110-11 (2000), “the social security ALJ, unlike a judge in a trial, must on behalf of

all claimants . . . affirmatively develop the record in light of the essentially non-adversarial nature

of a benefits proceeding.” Moron v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation

marks and citation omitted). The ALJ bears this affirmative duty “even when the claimant is

represented by counsel.” Sotososa v. Colvin, No. 15-CV-854, 2016 WL 6517788, at *4 (W.D.N.Y.

Nov. 3, 2016). Therefore, before making a disability determination, the ALJ must develop a

claimant’s complete medical history. Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996); see also

Mauzy v. Colvin, No. 5:12-cv-866, 2014 WL 582246, at *5 (N.D.N.Y. Feb. 13, 2014)

(“[A]dministrative law judges, as fact finders, may not automatically rely on [the] absence of

probative evidence ‘without making an affirmative effort to fill any gaps in the record.’” (internal



                                                  6
citation omitted)). “Remand is warranted if the ALJ fails to fulfill his or her duty to develop the

record.” Sotososa, 2016 WL 6517788, at *3. “On the other hand, where there are no ‘obvious

gaps’ in the record and a ‘complete medical history’ exists, the ALJ is not obligated to seek

additional evidence.” Id.

       Here, the Court is not persuaded that the ALJ failed to develop the record. In the first

place, the alleged gap that Piotrowski identifies is not obvious. The agency requested records from

Unity Health, and it ultimately received extensive records covering almost three years of mental

health treatment. See Tr. 221-61, 308-20, 636-719. While Piotrowski’s therapy records changed

from individual appointment notes to longer-term summaries of treatment, the summaries still

describe the objectives and progress of his therapy.       See, e.g., Tr. 644-49.    Furthermore,

Piotrowski’s representative supplemented these records with four “employability assessment”

forms authored by Dr. Dawood and Ms. Noto, which further track the progress of Piotrowski’s

treatment. See Tr. 213, 788-95. Thus, even assuming that additional individual treatment notes

exist, because the records are so robust, the Court cannot conclude that the ALJ “should have

known that [Unity Health’s] response was incomplete.” Drake v. Astrue, 443 F. App’x 653, 656

(2d Cir. 2011) (summary order).

       Put differently, this is not a case where records pertaining to a course of treatment are

wholly absent. In Sotososa v. Colvin, for example, this Court found a clear gap in the record where

the claimant testified that he received counseling at a facility but “there were no treatment notes

regarding these sessions in the record.” Sotososa, 2016 WL 6517788, at *3. By comparison, in

this case there were numerous records related to Piotrowski’s therapy at Unity Health, and they

adequately show the nature and progress of his treatment. That some records were summaries,

rather than individual appointment notes, is not dispositive. See Blackman v. Berryhill, No. 16-



                                                7
CV-869, 2018 WL 3372963, at *4 (W.D.N.Y. July 11, 2018) (“[T]he presence of summaries rather

than individual treatment notes in mental health treatment records is not necessarily an indication

that the record as a whole is incomplete.”). Accordingly, notwithstanding the alleged absence of

some treatment notes, there was not an obvious gap in the record and the ALJ had a complete

medical history on which to base his decision.

           b. Evaluation of Dr. Dawood’s Opinions

       Piotrowski next claims that the ALJ failed to provide good reasons for rejecting Dr.

Dawood’s opinions. In September 2014 and June 2015, Dr. Dawood completed “employability

assessment” forms on Piotrowski’s behalf. Tr. 788-91. In both, he opined that Piotrowski could

only work up to five hours per week because of his mental health conditions. Tr. 789, 791. The

ALJ afforded Dr. Dawood’s opinions limited weight. Tr. 23. The ALJ reasoned that there was

“little in the medical record that would suggest [Piotrowski’s] mental impairments prevent him

from working more than five hours,” and he found the extreme limitation inconsistent with Dr.

Dawood’s opinion that Piotrowski had moderate to no limitations in his mental functioning. Tr.

23, 789, 791.

       Piotrowski challenges the ALJ’s reasoning solely based on his first argument—that the

ALJ failed to develop the record. He asserts that “where the ALJ relies on the absence of records

[to discount a treating physician’s opinion] . . . this reason cannot constitute a requisite ‘good

reason.’” ECF No. 11-1 at 25. Piotrowski suggests that the missing mental health records could

“potentially provide the support required to allow the ALJ to give great or controlling weight” to

Dr. Dawood’s opinions. Id.

       Given that the Court has already rejected the premise of Piotrowski’s argument, this

argument requires only brief discussion. Piotrowski is correct that an ALJ must give “‘good



                                                 8
reasons’ for not crediting the opinion of a claimant’s treating physician.” Durrant v. Berryhill,

No. 16-CV-6781, 2018 WL 1417311, at *4 (W.D.N.Y. Mar. 22, 2018). Moreover, an ALJ must

fill any clear gaps in the record before rejecting a treating physician’s opinion. See, e.g.,

Trancynger v. Comm’r of Social Sec., 269 F. Supp. 3d 106, 123 (S.D.N.Y. 2017). The latter rule

is inapposite, however, because the ALJ had a full record before him. See id. Similarly, the ALJ

articulated valid reasons for discounting Dr. Dawood’s opinions. See Bryant v. Berryhill, No. 16-

CV-6109, 2017 WL 2334890, at *5 (W.D.N.Y. May 30, 2017) (“[A]n ALJ is entitled to discount

a medical opinion that he or she finds inconsistent with the record as a whole.”); Garrett v. Comm’r

of Social Sec., No. 17-CV-1009, 2019 WL 2163699, at *5 (W.D.N.Y. May 17, 2019) (ALJ could

properly afford less weight to treating physician’s opinion where, inter alia, it was not supported

by physician’s own treatment records). Piotrowski does not otherwise challenge those reasons.

See ECF No. 11-1 at 23-26. Accordingly, remand is not required.

              c. Evaluation of Ms. Noto’s Opinion

        Piotrowski’s argument with respect to Ms. Noto’s opinions fails on similar grounds. In

December 2015, Ms. Noto opined that Piotrowski was moderately to very limited in all areas of

mental functioning. Tr. 793. And in both her December 2015 and May 2016 opinions, Ms. Noto

stated that Piotrowski could only work in low-demand, low-pressure environments. Tr. 793, 795.

The ALJ afforded little weight to Ms. Noto’s “assessment of [Piotrowski’s] functional abilities”

because it was inconsistent with the record and because Ms. Noto is not an acceptable medical

source. Tr. 24. Piotrowski argues that the ALJ’s failure to develop the record undermines his

evaluation of Ms. Noto’s opinions. This argument fails for the reasons discussed in the preceding

sections. 4


4
  In addition, Piotrowski argues that “[t]he ALJ’s assumption that a treating therapist can only be entitled
to ‘little weight’ by virtue of her professional title is an error.” ECF No. 11-1 at 27. The Court does not

                                                     9
            d. Piotrowski’s Neurogenic Bladder Condition

        By way of background, Piotrowski appears to have struggled with urinary incontinence

since at least 2012. See Tr. 420. In March 2014, he reported to his primary care physician that the

problem was “getting more frequent.” Id. In subsequent months, Piotrowski tried medication to

no avail, and he ultimately needed to use a catheter three times per day. Tr. 563, 595. But, by

September 2015, Piotrowski’s symptoms had improved after diet and medication changes. Tr.

556. He reported “improvement of his daytime frequency, incontinence, sensation of incomplete

bladder emptying . . . [and] urgency and weak urinary stream.” Id. Piotrowski discontinued using

a catheter at that time. Id. Relying on these later records, the ALJ concluded at step two that

Piotrowski’s neurogenic bladder condition was under control and did not constitute a severe

impairment. Tr. 13-14.

        Piotrowski asserts that the ALJ erred by concluding that his neurogenic bladder condition

was not a severe impairment. ECF No. 11-1 at 29-31. He cites treatment records from 2014 that

in his opinion show “there are absolutely functional limitations involved with this impairment

which would affect [him] in a work environment.” Id. at 30. But, even if the ALJ incorrectly

concluded that the neurogenic bladder condition was non-severe, the Court is not persuaded that

Piotrowski’s argument justifies remand.

        At step two of the disability analysis, the ALJ considers the medical severity of the

claimant’s impairments.       20 C.F.R. § 404.1520(a)(4)(ii).         A “severe impairment” is “any



agree with Piotrowski’s interpretation of the ALJ’s decision. The ALJ did not state that he must give little
weight to a non-acceptable medical source, only that Ms. Noto’s status provided additional support for his
conclusion that her opinions were entitled to little weight. See Tr. 24; see also Davis v. Comm’r of Social
Sec., No. 17-CV-54, 2018 WL 1061449, at *8 (D. Vt. Feb. 26, 2018) (ALJ could reasonably afford less
weight to opinions of counselors and social workers “in part because they were not acceptable medical
sources”). An ALJ may give less than controlling weight to a non-acceptable medical source where, as
here, he adequately addresses and discusses the opinion. Saxon v. Astrue, 781 F. Supp. 2d 92, 104
(N.D.N.Y. 2011).

                                                    10
impairment or combination of impairments which significantly limits [the claimant’s] physical or

mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 404.1521. “Basic work

activities” are “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). It

is the claimant’s burden to present evidence that establishes the severity of his impairment. 20

C.F.R. § 404.1512(c). The claimant must demonstrate “that the impairment has caused functional

limitations that precluded him from engaging in any substantial gainful activity for one year or

more.” Perez v. Astrue, 907 F. Supp. 2d 266, 272 (N.D.N.Y. 2012). A finding of “not severe”

should be made if the medical evidence establishes only a slight abnormality that would have no

more than a minimal effect on an individual’s ability to work. Id. at 271; see also S.S.R. 85-28,

1985 WL 56858, at *3 (S.S.A. Jan. 1, 1985).

       Importantly however, “[a]n error at step two—either a failure to make a severity

determination regarding an impairment, or an erroneous determination that an impairment is not

severe—can be harmless error if the ALJ continues the analysis and considers all impairments in

[his] RFC determination.” Sech v. Comm’r of Social Sec., No. 7:13-CV-1356 GLS, 2015 WL

1447125, at *3 (N.D.N.Y. Mar. 30, 2015). In other words, remand is not required if the putative

error does not prejudice the claimant at subsequent steps of the evaluation process. Swanson v.

Astrue, No. 10-CV-217, 2011 WL 2582617, at *8 (D. Vt. June 29, 2011); see also Reices-Colon

v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (summary order).

       Here, viewing the ALJ’s decision as a whole, the Court is satisfied that the ALJ reasonably

considered Piotrowski’s neurogenic bladder condition when reaching his RFC determination. Cf.

Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983) (“When . . . the evidence of record permits

us to glean the rationale of an ALJ’s decision, we do not require that he have . . . explained why

he considered particular evidence unpersuasive or insufficient to lead him to a conclusion of



                                                11
disability.”). In explaining the legal standard, the ALJ noted that he would consider both severe

and nonsevere impairments when he determined Piotrowski’s RFC. Tr. 11. At step two, the ALJ

discussed Piotrowski’s neurogenic bladder condition and the evidence showing that it was

controlled. Tr. 14. He concluded that the condition did not cause more than a minimal limitation

in Piotrowski’s ability to function. Tr. 13. Then, in assessing Piotrowski’s RFC, the ALJ discussed

the bladder condition in the context of evaluating the consultative opinion of Harbinder Toor, M.D.

See Tr. 18-19, 23-24. The ALJ gave great weight to Dr. Toor’s opinion, which did not contain any

limitations related to Piotrowski’s bladder condition. See Tr. 19, 24, 471.

       Taken together, the Court can glean that the ALJ found that the bladder condition did not

pose any functional limitations for purposes of Piotrowski’s RFC. See Diakogiannis v. Astrue,

975 F. Supp. 2d 299, 311-12 (W.D.N.Y. 2013) (stating that a step-two error is harmless “when it

is clear that the ALJ considered the claimant’s [impairments] and their effect on his or her ability

to work during the balance of the sequential evaluation process”). And contrary to Piotrowski’s

argument, this conclusion was reasonable: while Piotrowski had some initial difficulties related to

urinary incontinence, medication and lifestyle changes improved his condition. Tr. 556. Although

Piotrowski cites evidence that arguably supports more restrictive limitations, he does not articulate

how the ALJ’s finding of improvement was erroneous. See Gonzalez-Cruz v. Comm’r of Social

Sec., 294 F. Supp. 3d 164, 187 (W.D.N.Y. 2018) (“[U]nder the substantial evidence standard of

review, it is not enough for [p]laintiff to merely disagree with the ALJ’s weighing of the evidence

or to argue that evidence in the record could support [his] position.” (emphasis added)). Remand

is not warranted.




                                                 12
           e. Piotrowski’s Migraine Headaches

       Finally, Piotrowski asserts that the ALJ erroneously failed to include functional limitations

related to his migraine headaches. Relying on his hearing testimony and some treatment notes, he

argues that his headaches are severe enough—even with treatment—to warrant a more restrictive

RFC. The Court is not persuaded.

       As Piotrowski points out, there is evidence in the record suggesting that his migraine

headaches can be extremely debilitating.      At the hearing, Piotrowski testified that, before

treatment, he would have migraines nearly every day and would need to lay down for hours at a

time. Tr. 42, 47. He also testified that he has trouble concentrating and standing and that lights

affect him. Tr. 46-47. Piotrowski’s medical records show that he began having near-daily

migraines in mid-2013. Tr. 297, 300. In April 2014, Piotrowski began taking Botox injections.

Tr. 292, 295-96. Over the next two years, Piotrowski continued to have frequent headaches that

were not as severe. See, e.g., Tr. 740. But by November 2015, his migraines were controlled with

the Botox injections and his condition was described as stable. Tr. 759-60. In May 2016,

Piotrowski reported that the injections were “working well.” Tr. 766. The treatment notes also

state that Piotrowski has a “headache shortly after Botox is given but otherwise rare headache

needing treatment.” Id.

       The ALJ did not find that Piotrowski’s migraine headaches caused significant functional

limitations. Tr. 16, 18, 20. The only relevant non-exertional limitations he identified were that

Piotrowski should avoid concentrated exposure to noise and hazards, could only occasionally

interact with others, could perform unskilled work, would need a regular work break every two

hours, and could not perform fast-paced assembly work. Tr. 16. With respect to his headaches,




                                                13
the ALJ found that treatment improved and stabilized his symptoms. Tr. 18, 20. He therefore

rejected Piotrowski’s claims of severe pain and disability due to headaches. Tr. 20-21.

       Like his previous argument, while Piotrowski identifies some evidence to show that his

migraine headaches caused significant functional limitations, he fails to establish that the ALJ

could not reasonably arrive at a contrary conclusion in light of other evidence in the record. The

ALJ noted that there was conflicting evidence as to the severity of Piotrowski’s headaches. Tr.

20-21. After reviewing the record, the ALJ found that those headaches were well controlled with

treatment such that they did not pose significant functional limitations. See Tr. 18, 20. The ALJ’s

conclusion finds substantial support in the record: by May 2016, Piotrowski reported that the Botox

injections were “working well” and that he rarely had headaches that required treatment. Tr. 766.

The mere fact that other evidence could support a different conclusion is not enough to warrant

remand. See Gonzalez-Cruz, 294 F. Supp. 3d at 187. Rather, this Court must defer to the

Commissioner’s resolution of conflicting evidence where, as here, “that resolution is supported by

substantial evidence.” Marc C. v. Comm’r of Social Sec., No. 17-CV-1096, 2018 WL 6830839,

at *8 (N.D.N.Y. Dec. 27, 2018); see also Vilardi v. Astrue, 447 F. App’x 271, 272 (2d Cir. 2012)

(summary order) (“[E]ven assuming that [the claimant’s] conditions have arguable support in the

record, the ALJ’s decision—to accord more weight to substantial evidence that conflicted with

[the claimant’s] treating physician’s opinion and her alleged symptoms—cannot be disturbed.”).




                                                14
                                         CONCLUSION
       For all of the reasons stated, the Commissioner’s Motion for Judgment on the Pleadings

(ECF No. 14) is GRANTED and Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 11)

is DENIED. The complaint is DISMISSED WITH PREJUDICE, and the Clerk of Court is directed

to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: May 28, 2019
       Rochester, New York                 ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           Chief Judge
                                           United States District Court




                                             15
